Case: 15-13072    Date Filed: 11/16/2016   Page: 1 of 6


                                                      [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                             No. 15-13072
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 5:13-cv-00035-WTH-PRL

ROOSEVELT DAVIS,

                                                         Petitioner-Appellant,


                                   versus


WARDEN, FCC COLEMAN - MEDIUM,

                                                       Respondent-Appellee.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                            (November 16, 2016)

Before MARCUS, JULIE CARNES and JILL PRYOR, Circuit Judges.

PER CURIAM:
                 Case: 15-13072      Date Filed: 11/16/2016    Page: 2 of 6


         Roosevelt Davis, a federal prisoner, appeals the district court’s denial of his

28 U.S.C. § 2241 petition for writ of habeas corpus. On appeal, Davis argues that

the district court erred in denying Davis’s § 2241 petition seeking credit for time

served while in state custody. After careful review, we affirm. 1

         We review de novo the district court’s denial of a § 2241 petition. Santiago-

Lugo v. Warden, 785 F.3d 467, 471 (11th Cir. 2015).

         A sentence to a term of imprisonment commences on the date the defendant

is received in custody awaiting transportation to, or arrives voluntarily to

commence service of sentence at, the official detention facility at which the

sentence is to be served. 18 U.S.C. § 3585(a). The manner in which a state

chooses to impose and execute its sentences does not affect the sovereign right of

the United States to impose and execute its sentences in the manner deemed

appropriate by the federal courts and federal authorities. See Finch v. Vaughn, 67
F.3d 909, 915 (11th Cir.1995). If a prisoner starts in state custody, serves his state

sentence, and then moves to federal custody, it will always be the federal

government -- whether the district court or the Bureau of Prisons (“BOP”) -- that

decides whether he will receive credit for the time served in state custody. Setser

v. United States, 132 S. Ct. 1463, 1471 (2012). A defendant will be given credit

toward the service of a term of imprisonment for any time he has spent in official


1
    Nevertheless, Appellant’s Motion to Supplement the Record is GRANTED.
                                              2
              Case: 15-13072     Date Filed: 11/16/2016   Page: 3 of 6


detention prior to the date the sentence commences that has not been credited

against another sentence. 18 U.S.C. § 3585(b).

      The Attorney General, through the BOP, is responsible for computing a

prisoner’s sentence and applying and administering prior custody credits pursuant

to 18 U.S.C. § 3585(b); United States v. Wilson, 503 U.S. 329, 333-35 (1992).

The BOP has the authority to retroactively designate where a prisoner will serve

his term of imprisonment, and may assign a prisoner to serve his federal sentence

in a state correctional facility.    See 18 U.S.C. § 3621(b).        In making this

determination, the BOP considers, inter alia, the nature and circumstances of the

offense, the history and characteristics of the prisoner, any statement by the court

that imposed the sentence, and any relevant departmental policy statement. See 18

U.S.C. § 3621(a)(2)-(5). The BOP must also discern the sentencing court’s intent

by considering the Judgment and Commitment Order, the court’s recommendation

of nonfederal confinement in that Order, the court’s determination as to whether

the sentence should be concurrent or consecutive, the court’s indication that it does

not object to the nunc pro tunc designation, and the court’s indication that it has no

objection to the service of the federal and state sentences concurrently.         See

Federal BOP Program Statement 5160.05(9)(b) (Jan. 16, 2003). Ordinarily, courts

presume that public officials have properly discharged their official duties. Bracy

v. Gramley, 520 U.S. 899, 909 (1997).


                                          3
              Case: 15-13072    Date Filed: 11/16/2016   Page: 4 of 6


      A prisoner in custody pursuant to a federal court judgment may proceed

under § 2241 only when he raises claims outside the scope of § 2255(a), that is,

claims concerning execution of his sentence. Antonelli v. Warden, U.S.P. Atlanta,

542 F.3d 1348, 1352 n.1 (11th Cir. 2008). Collateral attacks on the validity of a

federal sentence must be brought under § 2255. Darby v. Hawk–Sawyer, 405 F.3d
942, 944-45 (11th Cir. 2005). Section 3553 directs sentencing courts to consider

certain factors when imposing a sentence. 18 U.S.C. § 3553. However, the

Bureau is not charged with applying § 3553(a). Setser, 132 S. Ct. at 1470.

      Here, the BOP correctly determined that Davis’s term of imprisonment for

his federal sentence began on February 11, 2011 when he entered federal custody.

18 U.S.C. § 3585(a). Even though the state court informed the federal authorities

that they could take custody of Davis prior to the expiration of his Dixie County

sentence based on the Dixie County court’s determination that the state sentence

would run concurrently with the federal sentence, the state has no authority to

order commencement of a federal sentence. See Federal BOP Program Statement

5160.05(7)(g); Finch, 67 F.3d at 915. It is the right of the United States to impose

and execute its sentences in the manner deemed appropriate by the federal courts

and federal authorities. See Finch, 67 F.3d at 915. It was also proper for the

federal government to decide whether Davis would receive credit for the time

served in state custody. See Setser, 132 S. Ct. at 1471. In any event, Davis was


                                         4
               Case: 15-13072   Date Filed: 11/16/2016   Page: 5 of 6


appropriately not given credit for the time he spent in state detention prior to

February 11, 2011 because it had been credited against another sentence -- his state

sentence imposed in Dixie County. See 18 U.S.C. § 3585(b).

      While the BOP had the authority to retroactively designate Davis’s state

term of imprisonment as federal imprisonment, it was not required to do so. See

18 U.S.C. § 3621(b). Rather, the decision fell within the BOP’s discretion based

on multiple factors, including the sentencing court’s recommendation. See 18

U.S.C. § 3621(a)(2)-(5); Federal BOP Program Statement 5160.05(9)(b). In the

letters to the district courts, the BOP indicated its intent to review all relevant

factors under 18 U.S.C. § 3621(b) before a designation and its intention to

administer sentences in accordance with federal statutes, BOP policy, and the

intent of the sentencing court. Davis has offered no evidence that the BOP did not

follow federal law or its own policy when determining not to grant retroactive

designation.   Because the decision was within the BOP’s discretion, courts

presume that public officials have properly discharged their official duties, and

there was no evidence to the contrary, the district court correctly determined that

the BOP did not abuse its discretion by denying retroactive designation. See

Bracy, 520 U.S. at 909.

      Lastly, Davis’s claim that consecutive treatment of his Dixie County

sentence was a procedural and substantive sentencing violation pursuant to 18


                                         5
              Case: 15-13072     Date Filed: 11/16/2016   Page: 6 of 6


U.S.C. § 3553(a) fails, regardless of whether he raised it before the district court.

Here, the district court did not impose a consecutive sentence. Rather, the BOP

only administered the terms of imprisonment as imposed by the sentencing court

and determined that it would not retroactively designate Davis’s state

imprisonment as federal imprisonment, as permitted within its discretion. At no

point was the BOP required to consider § 3553(a) factors. See 18 U.S.C. § 3553;

Setser, 132 S. Ct. at 1470. Therefore, any challenge to the imposition of a sentence

based on § 3553(a) factors is necessarily an attack on the legality of the sentence

since only the district court applies them when sentencing. See id. Because the

extent to which the sentencing court considered the § 3553(a) factors does not go

to the execution of the sentence, it cannot be properly raised in the § 2241 petition.

See Antonelli, 542 F.3d at 1352 n.1. Accordingly, we affirm.

      AFFIRMED.




                                          6